Case 2:15-cr-20652-GCS-DRG
     2:15-cr-20652-GCS-DRG ECF
                            Doc No.
                                # 1014
                                    1551 Filed
                                          filed 05/23/18
                                                12/03/19 Pg
                                                         PageID.20639
                                                            1 of 47 Pg IDPage
                                                                          95071 of 47
                                                                               1



    1                         UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MICHIGAN
    2                               SOUTHERN DIVISION
    3
    4     UNITED STATES OF AMERICA,
    5                       Government,
                                                    HONORABLE GEORGE CARAM STEEH
    6           v.
                                                    No. 15-20652
    7     D-3 EUGENE FISHER,
          D-4 COREY BAILEY,
    8     D-6 ROBERT BROWN,
          D-10 DEVON PATTERSON,
    9     D-13 ARLANDIS SHY,
          D-16 JAMES ROBINSON,
   10     D-19 KEITHON PORTER,
   11                    Defendants.
          _____________________________/
   12
                               STATUS CONFERENCE HEARING
   13
                                 Monday, April 30, 2018
   14
                                         -    -    -
   15
          APPEARANCES:
   16
          For the Government:                     CHRISTOPHER GRAVELINE, ESQ.
   17                                             Assistant U.S. Attorney
   18
          For the Defendants:                     HENRY M. SCHARG, ESQ.
   19                                             On behalf of Eugene Fisher
   20                                             JAMES FEINBERG, ESQ.
                                                  On behalf of Robert Brown
   21
                                                  BERTRAM JOHNSON, ESQ.
   22                                             On behalf of Devon Patterson
   23                                             MARK MAGIDSON, ESQ.
                                                  On behalf of Arlandis Shy
   24
   25                                             WILLIAM SWOR, ESQ.
                                                  On behalf of James Robinson
Case 2:15-cr-20652-GCS-DRG
     2:15-cr-20652-GCS-DRG ECF
                            Doc No.
                                # 1014
                                    1551 Filed
                                          filed 05/23/18
                                                12/03/19 Pg
                                                         PageID.20640
                                                            2 of 47 Pg IDPage
                                                                          95082 of 47
                                                                               2



    1                                             STEVEN SCHARG, ESQ.
                                                  On behalf of Keithon Porter
    2
    3     Also appearing:
                                                  MICHAEL RATAJ, ESQ.
    4                                             On behalf of Quincy Graham
    5                                             JEFFREY EDISON, ESQ.
                                                  On behalf of Martez Hicks
    6
    7                                    -    -    -
    8
                      To Obtain Certified Transcript, Contact:
    9             Ronald A. DiBartolomeo, Official Court Reporter
                       Theodore Levin United States Courthouse
   10                  231 West Lafayette Boulevard, Room 238
                              Detroit, Michigan 48226
   11                               (313) 962-1234
   12             Proceedings recorded by mechanical stenography.
               Transcript produced by computer-aided transcription.
   13
   14
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
Case 2:15-cr-20652-GCS-DRG
     2:15-cr-20652-GCS-DRG ECF
                            Doc No.
                                # 1014
                                    1551 Filed
                                          filed 05/23/18
                                                12/03/19 Pg
                                                         PageID.20641
                                                            3 of 47 Pg IDPage
                                                                          95093 of 47
                                                                               3



    1                                  I   N   D   E   X
    2     _________________________________________________________Page
    3     Status Conference Hearing                                                4
    4
    5
    6
    7
    8
    9
   10
   11
   12
   13                              E   X   H   B   I   T   S
   14     Identification__________________________Offered                Received
   15
   16                              N       O       N       E
   17
   18
   19
   20
   21
   22
   23
   24
   25


                        15-20652; USA v. EUGENE FISHER, ET AL
Case 2:15-cr-20652-GCS-DRG
     2:15-cr-20652-GCS-DRG ECF
                            Doc No.
                                # 1014
                                    1551 Filed
                                          filed 05/23/18
                                                12/03/19 Pg
                                                         PageID.20642
                                                            4 of 47 Pg IDPage
                                                                          95104 of 47
                                                                               4



    1
    2                                          Detroit, Michigan
    3                                          Monday, April 30, 2018
    4
    5                                    -     -     -
    6                       THE CLERK:       Case Number 15-2O652, Trial Group
    7        2, Eugene Fisher Corey Bailey, Robert Brown, Devon
    8        Patterson, Arlandis Shy, James Robinson and Keithon
    9        Porter, and we have Jim Feinberg on the telephone.
   10                       THE COURT:       Okay.
   11                       MR. GRAVELINE:         Good afternoon, your Honor.
   12        Chris Graveline for the United States.
   13                       THE COURT:       Welcome.
   14                       MR. SWOR:     William Swor on behalf of James
   15        Robinson.
   16                       MR. H. SCHARG:         Henry Scharg on behalf of
   17        Eugene Fisher.
   18                       MR. S. SCHARG:         Steven Scharg on behalf of
   19        Keithon Porter.
   20                       MR. MAGIDSON:      Mark Magidson on behalf of
   21        Arlandis Shy.
   22                       MR. JOHNSON:      Bertram Johnson on behalf of
   23        Devon Patterson.
   24                       THE COURT:       Okay.   So we're missing --
   25                       THE CLERK:       Craig Daly.


                         15-20652; USA v. EUGENE FISHER, ET AL
Case 2:15-cr-20652-GCS-DRG
     2:15-cr-20652-GCS-DRG ECF
                            Doc No.
                                # 1014
                                    1551 Filed
                                          filed 05/23/18
                                                12/03/19 Pg
                                                         PageID.20643
                                                            5 of 47 Pg IDPage
                                                                          95115 of 47
                                                                               5



    1                       THE COURT:     All right.    Do you want to go
    2        ahead?
    3                       THE CLERK:     And Mr. Feinberg is on the phone.
    4                       MR. FEINBERG:      Yes, I am.
    5                       THE COURT:     This is set up as a status
    6        conference.    Mr. Swor?
    7                       MR. SWOR:     Your Honor, this will be a little
    8        choppy because I was busy writing about it.           I was going
    9        to do this in a formal fashion, but we have some major
   10        concerns in light of the series of articles that ran in
   11        the Detroit News last week.
   12                 You know, there was evidence there.          There was not
   13        evidence there.     There were essentially confessions or
   14        what the government is going to argue is confessions,
   15        certainly statements against interest, and there was also
   16        a lot of material in the articles that were rank hearsay,
   17        gossip, speculation, government theory, whether proven or
   18        otherwise, accusations of conduct that is not charged in
   19        the indictment, and on behalf of Mr. James Robinson, I
   20        have been absolutely horrified, and as the series went all
   21        week, it was, you know, just one thing after another.
   22                 I think it terribly prejudices the defendants.               It
   23        certainly prejudices Mr. Robinson, and at a minimum, I
   24        would want to be severed from the -- obviously the death
   25        defendants are not going to consent to an adjournment nor


                        15-20652; USA v. EUGENE FISHER, ET AL
Case 2:15-cr-20652-GCS-DRG
     2:15-cr-20652-GCS-DRG ECF
                            Doc No.
                                # 1014
                                    1551 Filed
                                          filed 05/23/18
                                                12/03/19 Pg
                                                         PageID.20644
                                                            6 of 47 Pg IDPage
                                                                          95126 of 47
                                                                               6



    1        should they, but I want Mr. Robinson severed.            I mean, if
    2        nothing else, the passage of time may help us, but
    3        certainly immediately in three weeks is immediate as far
    4        as I am concerned, and this thing is on -- not only in the
    5        paper on the Detroit News website, but I'm told that it's
    6        been on Facebook, on Instagram, on Snap Chat.            So we don't
    7        know yet the scope, but it's horrid.
    8                 People are talking about it.         People in church are
    9        talking about it, and they didn't even know that I was on
   10        the case.    So the risk to Mr. Robinson is very real, and
   11        pictures are worth a thousand words.          We saw so many
   12        pictures.    There were graphics.       The government says it
   13        did not provide the graphics that were used in the story.
   14        Well, they are there just the same, and -- and if the
   15        government did -- did not provide them, then the idea that
   16        the jury will be tainted by information that is not
   17        evidence or the jury pool, and it just really reinforces
   18        all the ugly stereotypes and prejudices.
   19                 I spoke with Mr. Graveline early in the week, and
   20        he assured me that the government had nothing to do with
   21        the creation of it, and I take him at his word, but that's
   22        not the issue here.      I'm not asking -- at this point I'm
   23        not asking for a dismissal.        If I find out otherwise, I
   24        may come back and change that position, but we can't go to
   25        trial -- I can't go to trial June 5th in the face of all


                         15-20652; USA v. EUGENE FISHER, ET AL
Case 2:15-cr-20652-GCS-DRG
     2:15-cr-20652-GCS-DRG ECF
                            Doc No.
                                # 1014
                                    1551 Filed
                                          filed 05/23/18
                                                12/03/19 Pg
                                                         PageID.20645
                                                            7 of 47 Pg IDPage
                                                                          95137 of 47
                                                                               7



    1        of this.
    2                 In addition to that, after our last pretrial here,
    3        Mr. Robinson who has been housed at Milan, was kept at
    4        Dickerson for awhile, and then inexplicitly shipped up to
    5        Sanilac.    I didn't -- I didn't realize that he was sent to
    6        Sanilac.    He was sent to Sanilac, and all of his material,
    7        his trial preparation material, his notes, his discovery
    8        stayed at Milan, because when I checked with the -- once I
    9        found out he was at Sanilac, I called the marshals and
   10        said what's going on?      No.    I found out that he was gone
   11        from Dickerson.     They told me he was going to -- he had
   12        gone to Sanilac, and then I said, well how do I get the
   13        stuff, his stuff to get it over to him, and they said, we
   14        suggest you don't do anything, because this is only
   15        temporary.    He may be getting moved.
   16                 He's still at Sanilac, and so I had to print out
   17        almost another complete set of discovery and get it up to
   18        Sanilac, except that he is still short of his notes.             Our
   19        trial preparation has been significantly hampered, but
   20        that's just the disaster that happens in cases like this,
   21        although it is a disaster.
   22                 You've read the articles.
   23                       THE COURT:     Actually, I haven't.
   24                       MR. SWOR:     Well, I'm glad you haven't the
   25        articles.


                         15-20652; USA v. EUGENE FISHER, ET AL
Case 2:15-cr-20652-GCS-DRG
     2:15-cr-20652-GCS-DRG ECF
                            Doc No.
                                # 1014
                                    1551 Filed
                                          filed 05/23/18
                                                12/03/19 Pg
                                                         PageID.20646
                                                            8 of 47 Pg IDPage
                                                                          95148 of 47
                                                                               8



    1                       THE COURT:     I've been busy.
    2                       MR. SWOR:     I had airplane time.      So the
    3        articles go well beyond discovery, go well beyond
    4        evidence.    The taint for the jury pool is unacceptable,
    5        given that the -- and the manner, the graphic manner in
    6        which it paints the four death defendants, death eligible
    7        defendants and the Seven Mile Bloods, and they found a
    8        catchy heading for each story, Death by Instagram, is not
    9        something jurors are likely to forget.
   10                       THE COURT:     I don't know what your experience
   11        has been, but mine is I'm always amazed how little the
   12        jurors know about coverage.
   13                       MR. SWOR:     If it were just -- if it were back
   14        in the good old days of print media, but we got here the
   15        web.   We got Facebook.      We got, like I said, Instagram,
   16        Snap Chat.
   17                 Your Honor, on behalf of Mr. Robinson, I'm asking
   18        the Court to sever us, and I will be filing a motion for
   19        bond, and quite frankly, you know, this is not something
   20        that should be held against Mr. Robinson, and I'll deal
   21        with that in the bond motion, but I suppose the Court can
   22        find because of the circumstances that this clock should
   23        stop, that should not be -- the speedy trial clock should
   24        not be a reason to deny us severance, and it doesn't
   25        require the defendant's consent.         There's nothing in the


                         15-20652; USA v. EUGENE FISHER, ET AL
Case 2:15-cr-20652-GCS-DRG
     2:15-cr-20652-GCS-DRG ECF
                            Doc No.
                                # 1014
                                    1551 Filed
                                          filed 05/23/18
                                                12/03/19 Pg
                                                         PageID.20647
                                                            9 of 47 Pg IDPage
                                                                          95159 of 47
                                                                               9



    1        Speedy Trial Act that -- and I don't know where that habit
    2        has come from, but I don't want to do this, getting into
    3        an argument with the government.
    4                 This is not about, you know, how the paper got
    5        ahold of these things, because that's not productive right
    6        now.   That may be productive for another hearing, but for
    7        the immediacy, my client can't go to trial on June 5th in
    8        this environment, and he shouldn't go to trial with people
    9        that were really in different situations.           The evidence is
   10        totally different, and if I filed a written motion, I
   11        would have done this a little more intelligibly, although
   12        we know there's always danger with me about understanding
   13        what I'm talking about it, but it should not go forward.
   14                       THE COURT:     Okay.
   15                       MR. H. SCHARG:      Your Honor, on behalf of
   16        Mr. Fisher, I understand exactly what Mr. Swor said, and I
   17        concur with him because Mr. Fisher is in the same
   18        situation.    Mr. Fisher simply put, is being charged as
   19        warehousing weapons.      He wasn't involved in any of the
   20        shootings or in any of the other violent crimes.            The
   21        government charges that he, in fact, warehoused weapons at
   22        his house that were used in different offenses, but never
   23        put him directly participating in any of those crimes, and
   24        for the same reasons that Mr. Swor detailed, these are
   25        articles that have been extremely prejudicial to him and


                        15-20652; USA v. EUGENE FISHER, ET AL
Case2:15-cr-20652-GCS-DRG
     2:15-cr-20652-GCS-DRG Doc
                           ECF#No.
                               10141551Filed
                                          filed
                                              05/23/18
                                                12/03/19 PgPageID.20648
                                                            10 of 47 Pg IDPage
                                                                           951610 of
                                      47
                                                                             10



   1        his ability to be tried at this time.
   2                  The Court does have a remedy though.          Even if the
   3        Court grants a severance to those defendants that are not
   4        death eligible, it's not creating another trial because
   5        you already have a third group trial scheduled for after
   6        the second group.      So it's not creating a new trial.          It's
   7        just placing those defendants that are -- were not death
   8        eligible into the third category, which would resolve all
   9        of the issues that I think we have in this case.
  10                        THE COURT:    There's another element here, and
  11        that is for death eligible defendants, there has not been
  12        any indication from Justice whether they are going seek
  13        the death penalty or not.        It has occurred to me that we
  14        may not hear from them given the state of affairs for
  15        D.C., and my expectation was that if we get to the trial
  16        and we have had not a response, then there's no death
  17        penalty for those defendants because will be --
  18                        MR. H. SCHARG:     Right.    But what I'm saying
  19        is in terms of death eligible that's because they are
  20        charged with more serious crimes than Mr. Swor's client
  21        and my client.     I'm referring to them as death eligible at
  22        this time because they are charged -- even if they are not
  23        authorized, they are charged with violent crimes.             They
  24        are charged with murders.        They are charged with shooting
  25        an individual in front of his children, and he's going to


                        15-20652; USA v. EUGENE FISHER, ET AL
Case2:15-cr-20652-GCS-DRG
     2:15-cr-20652-GCS-DRG Doc
                           ECF#No.
                               10141551Filed
                                          filed
                                              05/23/18
                                                12/03/19 PgPageID.20649
                                                            11 of 47 Pg IDPage
                                                                           951711 of
                                      47
                                                                             11



   1        come in in a wheelchair.        They are charged with these
   2        shootings at a parole office, at a baby shower.             They are
   3        in a different class than my client and Mr. Swor's I
   4        believe, and the fact that my client is not being charged
   5        as being directly involved in any of these shootings or
   6        violent acts, put them in the separate category.
   7                  The news articles did what the government wouldn't
   8        be able to do at trial, which was to put them altogether
   9        in the minds of the jury.
  10                  Again, the death eligible defendants have a whole
  11        different agenda, and there is a remedy for this to put us
  12        in the last grouping, Group Number 3, which the Court has
  13        not -- I don't believe the Court has scheduled a trial
  14        dated for the third group.
  15                        THE CLERK:    January 8th.
  16                        MR. H. SCHARG:     January 8th.
  17                        THE COURT:    Your argument is to keep the
  18        death eligibles in this group?
  19                        MR. H. SCHARG:     Yes, in Group 2, and move the
  20        non-death eligible into the third grouping for the reasons
  21        that I've stated, and Mr. Swor stated.
  22                        THE COURT:    Okay.    At some point I'm going to
  23        want to hear from Mr. Graveline.         Do you have reaction?
  24                        MR. GRAVELINE:     Just doing the math, your
  25        Honor, I believe we have seven defendants in Trial Group


                        15-20652; USA v. EUGENE FISHER, ET AL
Case2:15-cr-20652-GCS-DRG
     2:15-cr-20652-GCS-DRG Doc
                           ECF#No.
                               10141551Filed
                                          filed
                                              05/23/18
                                                12/03/19 PgPageID.20650
                                                            12 of 47 Pg IDPage
                                                                           951812 of
                                      47
                                                                             12



   1        3.
   2                        THE COURT:    Right.
   3                        MR. GRAVELINE:     If we move people back, we're
   4        creating a trial group of potentially nine, if not 10
   5        people, which then necessitates yet another trial.             So to
   6        say it's not going to create another trial, I think it
   7        would.    We can all hope that we work out some pleas and
   8        things start working out, but that's the trial group that
   9        we would be creating for January.
  10                  In terms of the death penalty, I know it's been
  11        forwarded on out of the capital case unit up to the deputy
  12        attorney general, and they know of the May 10th plea
  13        cutoff, and so I'm hoping to have answers no later than
  14        May 10th.
  15                        THE COURT:    Okay.
  16                        MR. GRAVELINE:     That's the status of the four
  17        individuals who still face death eligible charges.
  18                        THE COURT:    So from the deputy to the
  19        attorney general to --
  20                        MR. GRAVELINE:     Those are the only two who
  21        review.    So normally in this review process it goes to the
  22        capital case section.       They review it.      Once their review
  23        is done, it is forwarded to the deputy attorney general,
  24        and then from the deputy attorney general to the attorney
  25        general.    So it's at the top levels right now, and that


                        15-20652; USA v. EUGENE FISHER, ET AL
Case2:15-cr-20652-GCS-DRG
     2:15-cr-20652-GCS-DRG Doc
                           ECF#No.
                               10141551Filed
                                          filed
                                              05/23/18
                                                12/03/19 PgPageID.20651
                                                            13 of 47 Pg IDPage
                                                                           951913 of
                                      47
                                                                             13



   1        was to have been accomplished by last Thursday.
   2                        THE COURT:    All right.     Thanks.    Mr.
   3        Magidson?
   4                        MR. MAGIDSON:     Thank you, Judge.
   5                  Well, I don't want to be redundant here.            I echo
   6        the concerns of brother counsel.         Mr. Shy is death
   7        eligible, and I spoke with him today just to get his
   8        input.    They were -- obviously, he's detained, and he's
   9        aware of some of the news articles.          He was not aware of
  10        the details.     So I shared it with him.        I brought him a
  11        copy of the headlines, and it's beyond headlines.             It goes
  12        on to various jump pages of a lot of details, details
  13        which I questioned -- or he questioned as to whether or
  14        not this reporter, who is apparently an investigative
  15        reporter -- at least investigates one side -- was able to
  16        glean certain facts that went beyond the indictment and
  17        some of pleadings that were found, particularly since a
  18        lot of information in the first trial didn't come up much
  19        about some of the other defendants.
  20                  So the paper outlines like the key figures.            So it
  21        tells us who the key figures are with pictures, and then
  22        it goes through Mr. Shy's -- what they call a rap sheet.
  23        Not rap song, but rap sheet -- and it talks about multiple
  24        arrests and multiple convictions in Michigan, West
  25        Virginia, and it leads somebody to think that this guy


                        15-20652; USA v. EUGENE FISHER, ET AL
Case2:15-cr-20652-GCS-DRG
     2:15-cr-20652-GCS-DRG Doc
                           ECF#No.
                               10141551Filed
                                          filed
                                              05/23/18
                                                12/03/19 PgPageID.20652
                                                            14 of 47 Pg IDPage
                                                                           952014 of
                                      47
                                                                             14



   1        must be the worst person around when, in fact, he was
   2        never sentenced as part of any of conviction to a day in
   3        jail or let alone prison.        So it distorts everything.
   4                  So we find the timing unusual, this news breaking
   5        story about a case that's been pending for years, falling
   6        on the eve of trial after the government's -- you know,
   7        maybe I don't want to say less successful, but I'm sure
   8        the government was not pleased with the outcome of the
   9        first case, acquittal and hung jury, and on the eve of
  10        trial where people are death penalty eligible this.
  11                  So frankly, my client has been locked up so long,
  12        and I'm sure the Court is aware of his position in term of
  13        adjournments and things, he doesn't want an adjournment,
  14        but it's his position that the government has at least, if
  15        not sponsored this or encouraged this reporter from the
  16        Detroit News to publish this article, to gain a tactical
  17        advantage at the expense of Mr. Shy, and I don't know the
  18        remedy.    I don't have a remedy short of having some sort
  19        of evidentiary hearing to see whether or not the
  20        government actually intended to do this, and to establish
  21        prosectorial misconduct, in which case the remedy would be
  22        dismissal of the indictment.
  23                  But short of that, I can't get a retraction.            It's
  24        on the worldwide web in a million different ways, and
  25        Henry mentioned or Bill mentioned something about they


                        15-20652; USA v. EUGENE FISHER, ET AL
Case2:15-cr-20652-GCS-DRG
     2:15-cr-20652-GCS-DRG Doc
                           ECF#No.
                               10141551Filed
                                          filed
                                              05/23/18
                                                12/03/19 PgPageID.20653
                                                            15 of 47 Pg IDPage
                                                                           952115 of
                                      47
                                                                             15



   1        were talking about it in church.         I just ran into
   2        people -- I'm in the Ford Building, and some of the
   3        people, just the workers in the building, talking about
   4        it, and just didn't know that I was involved in the case,
   5        and I heard them talking about it.
   6                  So it resinated at least with a number of people.
   7        Like the Court says, you're always surprise how little
   8        jurors are aware of what's going on, but for some reason
   9        this article with these salacious, if you will, facts
  10        involving detailed incidents, much of which are disputed,
  11        people have, I think, have adopted this and have
  12        internalized this.
  13                  So short of what I have suggested, I don't have a
  14        remedy.    I do know that the people who are death eligible
  15        are certainly facing a more difficult challenge now than
  16        they did before.
  17                        THE COURT:    All right.     Thank you.
  18                        MR. S. SCHARG:     Good afternoon, your Honor.
  19        Steven Scharg on behalf of Mr. Keithon Porter.
  20                  Your Honor, after reviewing the internet and the
  21        Detroit News section, my client was quite, quite upset
  22        because they have in this article, they mentioned that he
  23        was involved in the two shootings on May 1st and May 8th,
  24        and they made him look like he was a hitman in this
  25        conspiracy, and it's his position that -- both of our


                        15-20652; USA v. EUGENE FISHER, ET AL
Case2:15-cr-20652-GCS-DRG
     2:15-cr-20652-GCS-DRG Doc
                           ECF#No.
                               10141551Filed
                                          filed
                                              05/23/18
                                                12/03/19 PgPageID.20654
                                                            16 of 47 Pg IDPage
                                                                           952216 of
                                      47
                                                                             16



   1        positions is that we don't believe he would get a fair
   2        trial, and I don't know what the -- he does not want an
   3        adjournment of this trial date, but he's indicating to me
   4        based on this article, it's -- how could he get a fair
   5        jury?   We don't know what the jurors actually really know,
   6        how they are feelings are regarding this situation, but it
   7        puts Mr. Porter in a horrible limelight as a result of the
   8        accusations and allegations that were made in these
   9        reports.
  10                  They had in the article about his prior
  11        convictions, about his brother, family member.            They went
  12        into depth regarding Mr. Porter's participation with Billy
  13        Arnold, and we believe at this time there is no way that
  14        he can get a fair trial on June 5th.
  15                        THE COURT:    Okay.    Well -- yes.
  16                        MR. SWOR:    The other problem is simply
  17        because of the graphical nature of the images, the
  18        stories, it will be harder for people who have seen to
  19        unremember.     It will be -- it is possible that jurors will
  20        not recall the story until some of the graphics go up on
  21        the screen, and may not consciously remember, but
  22        subconsciously remember.
  23                  And the other problem that I simply have is that
  24        my client -- I mean, it is a real problem for us.             First
  25        of all, he's an hour and half now at Sanilac.            He's an


                        15-20652; USA v. EUGENE FISHER, ET AL
Case2:15-cr-20652-GCS-DRG
     2:15-cr-20652-GCS-DRG Doc
                           ECF#No.
                               10141551Filed
                                          filed
                                              05/23/18
                                                12/03/19 PgPageID.20655
                                                            17 of 47 Pg IDPage
                                                                           952317 of
                                      47
                                                                             17



   1        hour and a half away, and my schedule has not exactly been
   2        cleared for me to run back and forth.
   3                        THE COURT:    When was he moved?
   4                        MR. SWOR:    Roughly 10 days after our last
   5        status conference.      So he's been up there almost a month,
   6        and I've been up to see him, and but I can't spend -- I
   7        got four clients up there.        I mean, we're deprived of
   8        preparation material.
   9                        THE COURT:    We have to get that cured
  10        obviously.
  11                        MR. SWOR:    Obviously.     The marshals have been
  12        trying.    You haven't heard me yell about the marshals, and
  13        you know that I do.
  14                        THE COURT:    Well, I'll certainly make inquiry
  15        after this hearing to see if we can get him moved to
  16        Milan.
  17                        MR. SWOR:    He was at Milan, and that's where
  18        his stuff is.     My concern is now that he's been gone long
  19        enough, that Milan will administratively pack everything
  20        up and mail it, and then we're in a whole different
  21        situation.
  22                        THE COURT:    Okay.
  23                        MR. SWOR:    Because then getting it back in
  24        will be a problem, but this is an absolute disaster.
  25                        THE COURT:    Well --


                        15-20652; USA v. EUGENE FISHER, ET AL
Case2:15-cr-20652-GCS-DRG
     2:15-cr-20652-GCS-DRG Doc
                           ECF#No.
                               10141551Filed
                                          filed
                                              05/23/18
                                                12/03/19 PgPageID.20656
                                                            18 of 47 Pg IDPage
                                                                           952418 of
                                      47
                                                                             18



   1                        MR. SWOR:    The timing is certainly horrible.
   2                        THE COURT:    Yeah.    All right.     Well, my take
   3        on this is that people in general are -- I was looking
   4        at -- I was looking at the one print copy that I had,
   5        which was on Sunday, maybe last Sunday in the Detroit
   6        News, and this is -- with the number of defendants, and
   7        the complexity of the case, it seems to me that someone
   8        could read that three times, to carefully read it three
   9        times, and after the passage of couple of days, couldn't
  10        name a person or attribute specific behaviors to an
  11        induvial.
  12                  We have had a lot of high publicly cases in the
  13        district, and if you get a jury, a satisfactory jury in
  14        Kwame Kilpatrick's prosecution, I guess you can do it with
  15        just about any, and I never -- I didn't hear of any
  16        complaints about the jurors who were selected, and we have
  17        means to deal with the -- to deal with the publicity.              We
  18        should undoubtedly ask questions in the juror
  19        questionnaire.     We should caution them at the time that
  20        the questionnaires are received in the mail, not to do any
  21        investigation or access social media about the case, and
  22        people as a whole I think are pretty conscientious in
  23        following instructions that they get.
  24                  I mean, you might be absolutely right in that this
  25        has received so much attention that the timing of the


                        15-20652; USA v. EUGENE FISHER, ET AL
Case2:15-cr-20652-GCS-DRG
     2:15-cr-20652-GCS-DRG Doc
                           ECF#No.
                               10141551Filed
                                          filed
                                              05/23/18
                                                12/03/19 PgPageID.20657
                                                            19 of 47 Pg IDPage
                                                                           952519 of
                                      47
                                                                             19



   1        trial has to be alter, but I think we only find that out
   2        when we get started with the selection process, and we
   3        find out what people have seen or heard or remember of the
   4        coverage even if they read it.         They are not going to be
   5        able -- I'm pretty confident that we could fairly sort out
   6        the people who really have been impacted.           I have had
   7        people discuss it in my presence as well.           So I do agree
   8        with you that this got a lot of attention when it came
   9        out, but --
  10                        MR. SWOR:    But your Honor, if you go to the
  11        website now, and I would invite the Court -- and excuse me
  12        for interrupting -- but I would invite the Court to look
  13        at it online as oppose to just looking at the print page,
  14        and looking at the segmented articles and the video that
  15        jumps -- I mean, this was -- there are television
  16        productions that would envy this, because as you go over
  17        them, the images flash and move, and we all studied how
  18        those experiments work, and it remains on the Detroit News
  19        website's main page.       It is there, right there in a big
  20        bold black box.      So it's not something that fades in time.
  21        It's there all the time.
  22                        THE COURT:    Right, if people are accessing it
  23        and watching it.      I mean, if we're instructing them at the
  24        time these questionnaires go out not to --
  25                        MR. SWOR:    Damage has already been done


                        15-20652; USA v. EUGENE FISHER, ET AL
Case2:15-cr-20652-GCS-DRG
     2:15-cr-20652-GCS-DRG Doc
                           ECF#No.
                               10141551Filed
                                          filed
                                              05/23/18
                                                12/03/19 PgPageID.20658
                                                            20 of 47 Pg IDPage
                                                                           952620 of
                                      47
                                                                             20



   1        because it paints with such a broadbrush, and condemns
   2        anyone associated with the group.          That's the problem.      It
   3        pernicious.
   4                        THE COURT:    Have you talked to your client
   5        about asking for a severance?
   6                        MR. SWOR:    I spoke with his aunt who speaks
   7        to him everyday.      I actually -- we already had a
   8        discussion about going forward in light of what happened
   9        here in the courtroom the last time and my concerns about
  10        that and --
  11                        THE COURT:    You mean, just the client's
  12        expression of their determination to get the case tried?
  13                        MR. SWOR:    It was little more than just a
  14        simple expression of determination.          As you recall all,
  15        with all due respect to the client, this was a rowdy
  16        bunch, and they were disrespectful.
  17                        THE COURT:    Right.
  18                        MR. SWOR:    And when you get backed into a
  19        corner -- and so yes.       The answer is yes, I have discussed
  20        severance with my client even before this came out, and he
  21        understands why it may be necessary, and as I said, the
  22        Speedy Trial Act does not require a client's consent.              It
  23        requires a determination by the Court, and I think that
  24        given the options available -- and I really don't think
  25        there are seven defendants going to trial in January, and


                        15-20652; USA v. EUGENE FISHER, ET AL
Case2:15-cr-20652-GCS-DRG
     2:15-cr-20652-GCS-DRG Doc
                           ECF#No.
                               10141551Filed
                                          filed
                                              05/23/18
                                                12/03/19 PgPageID.20659
                                                            21 of 47 Pg IDPage
                                                                           952721 of
                                      47
                                                                             21



   1        neither does the government, nobody does -- and given the
   2        option that the Court has of taking a risk, we're taking a
   3        much smaller risk, I think the Court should err on the
   4        side of a smaller risk.
   5                        MR. H. SCHARG:     I also spoke with my client
   6        directly, and he, Mr. Fisher, was one who took the
   7        initiative and requested that I file a motion for
   8        severance, and that was before the news articles, based
   9        upon the outburst and circus like atmosphere that occurred
  10        at the last pretrial.
  11                  As you recall, Mr. Fisher is on bond, and he sat
  12        at the defense table, and he had a front row seat of what
  13        was going on there, and at that time he voiced his fears
  14        to me about going to trial with the others who are death
  15        eligible and were sitting in the jury box, and that
  16        actually even before the articles came out, I conferred
  17        with Mr. Swor because I found out that he had voiced
  18        similar concerns.
  19                  So my client not only agrees, but he requests that
  20        there be a severance, and he be put in the third category.
  21                  One more thing, I agree with the Court
  22        wholeheartedly that when it comes to trial, that whoever
  23        read the articles won't remember names.           They won't
  24        remember events, but they will remember Seven Mile Bloods
  25        being some really bad, dangerous dudes, the most


                        15-20652; USA v. EUGENE FISHER, ET AL
Case2:15-cr-20652-GCS-DRG
     2:15-cr-20652-GCS-DRG Doc
                           ECF#No.
                               10141551Filed
                                          filed
                                              05/23/18
                                                12/03/19 PgPageID.20660
                                                            22 of 47 Pg IDPage
                                                                           952822 of
                                      47
                                                                             22



   1        dangerous, and, you know, the Red Zone.
   2                  So they won't remember names.        They won't remember
   3        events, but when you connect Red Zone and the baddest
   4        dudes, the worst violent gang in Detroit, and the fact
   5        that they -- that their names won't be published because
   6        of the court order, they put two and two together, and
   7        what they won't remember is almost more dangerous than
   8        what they do.
   9                        THE COURT:    So we finished a trial recently,
  10        and I have the benefit of having talked to the jurors
  11        after that trial, and it was obviously they knew from the
  12        outset what they were dealing with.          They had a general
  13        understanding of -- well, there were a couple of people on
  14        that jury that had a criminal justice background.             So they
  15        undoubtedly educated the others, but they had it figured
  16        out.   The skirting around the tables was used, but if
  17        anybody has any level of sophistication, they understand
  18        the -- they understood what the case was about.             They
  19        had -- they were -- still they acquitted one of the
  20        defendants, and they were hung on other charges relating
  21        to the other defendants.
  22                  But I think we underestimate the jurors' capacity
  23        to be fair and to avoid -- I mean, we live in a period now
  24        where nobody agrees.       Nobody agrees with anybody else.
  25        There's a lot of -- lots of leaders and few followers, I


                        15-20652; USA v. EUGENE FISHER, ET AL
Case2:15-cr-20652-GCS-DRG
     2:15-cr-20652-GCS-DRG Doc
                           ECF#No.
                               10141551Filed
                                          filed
                                              05/23/18
                                                12/03/19 PgPageID.20661
                                                            23 of 47 Pg IDPage
                                                                           952923 of
                                      47
                                                                             23



   1        think, these days, and I think that's reflected in the
   2        jury, the jurors that we end up to hear these cases.
   3                  So I just don't know what else we can do but to
   4        try to get a fair jury, and to be liberal in excusing
   5        those who have been exposed in a serious way, and probe
   6        with probing questions, I think we can assess your
   7        concerns with the jurors' background without adjourning
   8        and having them to sit in custody for another year or two
   9        before case is tried.
  10                  So I hope we don't have seven going to trial
  11        because I think it's going cumbersome, and I haven't asked
  12        for an estimation of the time required.
  13                        MR. GRAVELINE:     Just in response to Trial
  14        Group 3, we know there's three for sure going, and that's
  15        the three who were just had a hung jury.           I can tell the
  16        Court, I've had no conversation with Mr. Martez Hicks'
  17        attorney.    Jeffaun Adams, who is the brother of Jeffrey
  18        Adams, I think is heading to trial.          So there's five for
  19        sure in Trial Group 3, and so I am concerned about the
  20        numbers in terms of the two trial groups.
  21                  Yes, depending on the outcome of this case, that
  22        might change, but if there's a similar result or
  23        acquittal, then guess what?        I would imagine that we will
  24        have a full seven or eight people come January as well.
  25                  So to sit here and say well, depending on what the


                        15-20652; USA v. EUGENE FISHER, ET AL
Case2:15-cr-20652-GCS-DRG
     2:15-cr-20652-GCS-DRG Doc
                           ECF#No.
                               10141551Filed
                                          filed
                                              05/23/18
                                                12/03/19 PgPageID.20662
                                                            24 of 47 Pg IDPage
                                                                           953024 of
                                      47
                                                                             24



   1        result is, we don't know what the result will be, and so
   2        that's the difficulty the government finds itself in right
   3        now just in terms of -- from the government's viewpoint, I
   4        think the Court is correct.        We don't know the impact that
   5        any of these stories have had until we get actual jurors
   6        in here, we see what they put on their questionnaire, we
   7        talk to them in voir dire, and then we're actually able to
   8        assess what impact whatsoever these articles have had.
   9                  And just for complete understanding as well, I
  10        mean, the series wrapped up with Michael Rogers being
  11        acquitted, and if you go online, there's an interview of
  12        Michael Rogers as he walks out the courthouse.            So it's
  13        not as if this article is all one-sided as well, and so it
  14        lays out what the defendants' arguments were.            It includes
  15        the fact that Mr. Rogers was acquitted.           We just don't
  16        know.
  17                  So I think what we have to do is go through the
  18        voir dire process, and we'll be in a much better position
  19        to judge what, if any, impact it had, and what any remedy
  20        would be because of that impact.
  21                        THE COURT:    What's your estimation of the
  22        time required for trial if all of these defendants now
  23        scheduled?
  24                        MR. GRAVELINE:     I'm planning on two and a
  25        half months, your Honor.        So approximately 10 weeks.


                        15-20652; USA v. EUGENE FISHER, ET AL
Case2:15-cr-20652-GCS-DRG
     2:15-cr-20652-GCS-DRG Doc
                           ECF#No.
                               10141551Filed
                                          filed
                                              05/23/18
                                                12/03/19 PgPageID.20663
                                                            25 of 47 Pg IDPage
                                                                           953125 of
                                      47
                                                                             25



   1                        MR. RATAJ:    Your Honor, may I be heard
   2        briefly?    I was not officially invited to the party, and
   3        it has to do with the trial date in January with Group 3.
   4        I mean, I've heard Mr. Graveline say that.            I mean, is
   5        that a sure thing that we are in the third group?
   6                        THE COURT:    We haven't picked a date.
   7                        MR. GRAVELINE:     The only reason I say that is
   8        that that's next, Trial Group 3, and I have a month and a
   9        half, two month long trial in front of Judge Michelson
  10        starting October 5th.       So between the time that Trial
  11        Group 2 is done here in August, I have a six to eight week
  12        long trial in front of Judge Michelson starting
  13        October 5th.
  14                        MR. RATAJ:    I guess my question is that -- I
  15        mean, is Mr. Graveline correct, your Honor, that myself,
  16        Mr. Machasic and Mr. Arnone, are we with Trial Group 3
  17        now?
  18                        THE COURT:    I have not made that decision.
  19                        MR. RATAJ:    I didn't think you did.        That's
  20        why I asked.     I think I got the answer, the Court has not
  21        made that decision.
  22                        THE COURT:    No, I haven't.      I haven't decided
  23        whether I'm going to be around for January and February
  24        and March again for this trial.         I'm getting too old for
  25        this.


                        15-20652; USA v. EUGENE FISHER, ET AL
Case2:15-cr-20652-GCS-DRG
     2:15-cr-20652-GCS-DRG Doc
                           ECF#No.
                               10141551Filed
                                          filed
                                              05/23/18
                                                12/03/19 PgPageID.20664
                                                            26 of 47 Pg IDPage
                                                                           953226 of
                                      47
                                                                             26



   1                        MR. RATAJ:    Sounds like you're a little under
   2        the weather.
   3                        THE COURT:    I am.
   4                        MR. SWOR:    Point of information, I already
   5        advised your staff, but that week that I alerted the Court
   6        about my family, it is now become compulsory because I'm
   7        hosting a wedding that week.         I didn't get to vote on it.
   8                        THE COURT:    This is when?
   9                        MR. SWOR:    This is going to take 10 weeks.
  10                        THE COURT:    Okay.    Mr. Machasic?
  11                        MR. MACHASIC:     If I may be heard?
  12                        THE COURT:    Sure.
  13                        MR. MACHASIC:     I am fairly confident that
  14        whatever group we end up in, will follow the same
  15        procedure as Group 2.
  16                  Given the Court's ruling, the Court has not placed
  17        an order for a semi-anonymous jury, and in that we are
  18        prevented from looking at social media postings of
  19        potential jurors.
  20                  Given this series of articles -- and I
  21        wholeheartedly disagree with the government that this was
  22        some evenhanded treatment -- this was -- I mean, you want
  23        to talk about a hit piece, this was a hit piece that did,
  24        you know, cursory lip service to fairness in covering both
  25        sides, but that was only cursory.


                        15-20652; USA v. EUGENE FISHER, ET AL
Case2:15-cr-20652-GCS-DRG
     2:15-cr-20652-GCS-DRG Doc
                           ECF#No.
                               10141551Filed
                                          filed
                                              05/23/18
                                                12/03/19 PgPageID.20665
                                                            27 of 47 Pg IDPage
                                                                           953327 of
                                      47
                                                                             27



   1                  I would like the Court to -- actually, I move that
   2        the Court amend the order impaneling a semi-anonymous
   3        jury, to provide the names to defense counsel of the
   4        potential jurors -- and there can be a protected order
   5        that goes along with that regarding further disclosure --
   6        but at this point I think we would be entitled to look at
   7        social media for potential jurors to see if they have
   8        commented about this case, posted about it.            I understand
   9        that you can link.      So you can link and further distribute
  10        these articles.      All of these sites work together so that
  11        you can pull from one or another.          You can take the
  12        article from the Detroit News website, and post it to
  13        your -- I know it does it for Facebook.           I'm not sure it
  14        does it for some of the other social media sites.             You can
  15        Twitter it.
  16                  But certainly at this point under these
  17        circumstances, given the fact that the Court has decided
  18        that we should move forward and see if we can actually get
  19        a fair and impartial jury, this is a necessary step in
  20        order to guaranty that we have the best shot at a fair and
  21        impartial jury, and so on behalf Mr. Adams, I would move
  22        that the Court amend that order to then provide the names
  23        under protection to defense counsel only, to allow us to
  24        then go and find out if people have linked, post or
  25        commented about these articles.


                        15-20652; USA v. EUGENE FISHER, ET AL
Case2:15-cr-20652-GCS-DRG
     2:15-cr-20652-GCS-DRG Doc
                           ECF#No.
                               10141551Filed
                                          filed
                                              05/23/18
                                                12/03/19 PgPageID.20666
                                                            28 of 47 Pg IDPage
                                                                           953428 of
                                      47
                                                                             28



   1                        THE COURT:    Okay.    Mr. Graveline?
   2                        MR. GRAVELINE:     I would just ask the Court, I
   3        would like to take a look what Judge Edmunds did in the
   4        Kwame Kilpatrick case to see what they fashioned in terms
   5        of the semi-anonymous jury.
   6                  I think the Court kind of hit the nail on the head
   7        before when you talked about that we have had high profile
   8        cases in this district before, the underwear bomber, Kwame
   9        Kilpatrick.     If that's something that Judge Edmunds and
  10        the parties agreed to, I think that would be instructive.
  11        I also think how other courts within the building have
  12        done that same thing.       I would just ask for a day or two
  13        to see what protections were in place during that jury
  14        selection as well.      It doesn't strike me as out there.
  15        It's just I would like to take a look how that's been
  16        treated before.
  17                        THE COURT:    Okay.
  18                        MR. RATAJ:    I was in that case, Judge.         We
  19        fought for that option, but I believe we were denied.              So,
  20        you know -- but I think, you know, that was like 4-5 years
  21        ago, and I can tell you that -- I can told you that this
  22        article even appears as an advertisement on Instagram,
  23        where if you're on Instagram, it pops up Death by
  24        Instagram, and you can go to the link, and go to the
  25        series of stories.      It is popping up as an ad.        So it's


                        15-20652; USA v. EUGENE FISHER, ET AL
Case2:15-cr-20652-GCS-DRG
     2:15-cr-20652-GCS-DRG Doc
                           ECF#No.
                               10141551Filed
                                          filed
                                              05/23/18
                                                12/03/19 PgPageID.20667
                                                            29 of 47 Pg IDPage
                                                                           953529 of
                                      47
                                                                             29



   1        all over the place.       I was working out at a gym yesterday,
   2        and there's not many bright people in this gym, and they
   3        even read the article and commented on it.
   4                        MR. EDISON:     Good afternoon, your Honor.
   5        Jeffrey Edison on behalf of Martez Hicks, who is in the
   6        third group, and I, after learning of this issue that
   7        brother counsel was bringing to this Court's attention, I
   8        felt that it was necessary to at least appear, and given
   9        how fast and quickly technology is evolving as we speak
  10        today in April, it may certainly be different by December,
  11        and so I would join brother counsel's request for a
  12        semi-autonomous jury, and I know that you have to go
  13        through another trial in June.         So just in anticipation of
  14        our trial in January, we would join in that request.
  15                        THE COURT:    Okay.    Thank you.     All right.    I
  16        do think for the reasons that I discussed earlier that --
  17        and recognizing that we got another couple of -- do we
  18        have a couple of months or a month?
  19                        MR. GRAVELINE:     Approximately five weeks from
  20        tomorrow.
  21                        THE COURT:    I would encourage you to focus on
  22        the jury questionnaire, and how we approach the problem in
  23        connection with the voir dire to fare out people who may
  24        have -- and I suspect there will be some who will, if for
  25        no other reason, to get out of jury service, indicate that


                        15-20652; USA v. EUGENE FISHER, ET AL
Case2:15-cr-20652-GCS-DRG
     2:15-cr-20652-GCS-DRG Doc
                           ECF#No.
                               10141551Filed
                                          filed
                                              05/23/18
                                                12/03/19 PgPageID.20668
                                                            30 of 47 Pg IDPage
                                                                           953630 of
                                      47
                                                                             30



   1        they have been affected by the coverage.           But I think we
   2        got a lot of skillful people in this room, not including
   3        me, and you'll have an opportunity for free rein of
   4        questioning in connection with this publicity, and I think
   5        it can be dealt with, and if it can't be, then we --
   6        there's nothing to say that we have to continue with voir
   7        dire if we're running into a lot of people who acknowledge
   8        reading the material or discussing the material, but as I
   9        also said, I think the jurors have evidence that of pretty
  10        great capacity for in most cases following instructions
  11        from the court, and -- go ahead Mr. Swor.
  12                        MR. SWOR:    I'm just -- you know me I can't
  13        sit still.     Obviously, my client, death eligible, the cost
  14        of being wrong is almost irreparable, because for the four
  15        death eligibles, if you -- if we start, and then we
  16        suddenly can't find a jury, then all of sudden the
  17        government has got another shot at making not only death
  18        eligible, but death defendants, and that's a prejudice
  19        that I think that we have all have to be aware of, the
  20        cost of delay.
  21                  You know, my client -- I was going to say the cost
  22        of delay to him, give him bond.         He's not sitting in jail
  23        another year, and he's not accused of any of the
  24        murders -- and we'll get into that at the bond hearing --
  25        but I don't think -- well, you made your ruling, but I


                        15-20652; USA v. EUGENE FISHER, ET AL
Case2:15-cr-20652-GCS-DRG
     2:15-cr-20652-GCS-DRG Doc
                           ECF#No.
                               10141551Filed
                                          filed
                                              05/23/18
                                                12/03/19 PgPageID.20669
                                                            31 of 47 Pg IDPage
                                                                           953731 of
                                      47
                                                                             31



   1        just want to point that out that I think we have to be
   2        careful.
   3                        THE COURT:    I think we do too, and so have
   4        you collaborated at all on the jury questionnaire?
   5                        MR. GRAVELINE:     We have, your Honor.       I think
   6        it is down to one question.        Now that was before any of
   7        this popped up.      So I think it's been Mr. Daly who's
   8        taking the lead on that in conversations with me.             We're
   9        down to one question that quite frankly, the government is
  10        objecting to the inclusion of that question.            We tabled
  11        that for a couple of weeks since we knew we had a little
  12        bit of time before the jurors were coming in in mid-March
  13        (sic).    So that was on the to do list this week, at least
  14        for me to reach out to Mr. Daly and talk about what were
  15        we going to do with that question, and maybe also what, if
  16        anything, anyone wants to have included about this.
  17                  It strikes me that touching upon how much people
  18        have viewed this particular article probably should be an
  19        in person thing rather than a juror questionnaire thing,
  20        but I will also leave that up to defense counsel.             If we
  21        can craft some questions, I'm open to discussion.             It just
  22        strikes me -- that's my initial thought on it, probably
  23        better for in person voir dire than on the jury
  24        questionnaire.     The jury questionnaire asks what newspaper
  25        do you get your information from in a pretty benign way.


                        15-20652; USA v. EUGENE FISHER, ET AL
Case2:15-cr-20652-GCS-DRG
     2:15-cr-20652-GCS-DRG Doc
                           ECF#No.
                               10141551Filed
                                          filed
                                              05/23/18
                                                12/03/19 PgPageID.20670
                                                            32 of 47 Pg IDPage
                                                                           953832 of
                                      47
                                                                             32



   1        So we'll probably know who reads or does not read the
   2        Detroit News.     That will be helpful to us, but like I
   3        said, I'll be open to the suggestion of what's included.
   4                        THE COURT:    That could be helpful, although
   5        if what I'm hearing correctly, it's coming from a lot of
   6        different sources that repeat the same material.
   7                        MR. GRAVELINE:     That's right, and I think we
   8        can only fare that out once we start understanding who
   9        might or may.     For example, the example that Mr. Rataj
  10        gave in terms of Instagram.        I'm not sure if Instagram is
  11        running that because it's name is listed in it or because
  12        you clicked on it before.
  13                  So sometimes in Facebook, they monitor what
  14        articles you put down before, and the running screen on
  15        the right hand side will suggest other articles that you
  16        may or may not be interested in.         So it might depend on,
  17        you know, is this something that Instagram pushed out to
  18        all of its users or is it suggesting the article because
  19        you read one of the previous eight articles.
  20                  And so that's why I'm saying is I think at least
  21        my initial reaction is, I think that's an in person voir
  22        dire as oppose to -- I don't know how we craft enough
  23        questions to ask about this or that.          I think the initial
  24        juror questionnaire as crafted right now will give us
  25        clues, someone gets their news from the Detroit News,


                        15-20652; USA v. EUGENE FISHER, ET AL
Case2:15-cr-20652-GCS-DRG
     2:15-cr-20652-GCS-DRG Doc
                           ECF#No.
                               10141551Filed
                                          filed
                                              05/23/18
                                                12/03/19 PgPageID.20671
                                                            33 of 47 Pg IDPage
                                                                           953933 of
                                      47
                                                                             33



   1        somebody gets their news from social media, at least
   2        enough then to know that we need to be prompted that this
   3        is somebody we might need to dig in a little bit more on
   4        in terms of our questioning.
   5                        THE COURT:    Right.    I don't have a problem
   6        with dealing with in the courtroom with voir dire, but
   7        the -- but if we have the opportunity to head off jurors
   8        researching in preparation in anticipation of their big
   9        day in court, we should probably include a warning to
  10        them.
  11                        MR. GRAVELINE:     Absolutely.     If I understand
  12        the process of the court, they are called in, and they are
  13        told to fill out the questionnaire in person here.             So I
  14        think if the Judge wants to be there, if defense counsel
  15        wants to be there, but if the Court instructs them, you
  16        know, please understand -- you know, we don't have to
  17        mention this particular article.         So just say, please
  18        understand, you're now a juror in this case.            You should
  19        not do any internet research on a case.           You should not do
  20        any of this.     Not particularly flagging that, I think
  21        that's a good and proper instruction that they should
  22        receive, the entire jury pool when they come in to fill
  23        out the jury questionnaire, and we can work on crafting a
  24        statement for the Court to read to that effect as well.
  25                  So I'm open to all of those possibilities, and I


                        15-20652; USA v. EUGENE FISHER, ET AL
Case2:15-cr-20652-GCS-DRG
     2:15-cr-20652-GCS-DRG Doc
                           ECF#No.
                               10141551Filed
                                          filed
                                              05/23/18
                                                12/03/19 PgPageID.20672
                                                            34 of 47 Pg IDPage
                                                                           954034 of
                                      47
                                                                             34



   1        think it would be wise to do that.
   2                        MR. MAGIDSON:     The jury, when they come in as
   3        a pool, are they informed of the case?
   4                        MR. GRAVELINE:     Yes.    So the jury
   5        questionnaire, like Page 2 says, this is a racketeering
   6        case involving the Seven Mile Bloods, particularly these
   7        seven defendants with these type of crimes.
   8                        MR. MAGIDSON:     I think as long as they are
   9        going to be informed of the case, then there should be a
  10        general question, has anybody heard of this case without
  11        being specific as to where or what because there are so
  12        many sources, so at least we can flag that right away.
  13                        MR. GRAVELINE:     I think there is a question
  14        that goes to that, have you heard of the Seven Mile Bloods
  15        before?    Have you had problems with the Seven Mile Bloods?
  16                  So without taking up too much more of the Court's
  17        time, maybe we all should take a look at the juror
  18        questionnaire, and then we'll come back to the Court.
  19                        MR. H. SCHARG:     But Chris and I and Bill were
  20        on the Atari case in front of Judge Roberts, and I believe
  21        that we were all summoned to be here when the jury filled
  22        out their questionnaires.        We were in the courtroom, and
  23        they had monitors -- television monitors while Judge
  24        Roberts went in the jury room and admonished them about
  25        not to do any pretrial research, et cetera, et cetera.


                        15-20652; USA v. EUGENE FISHER, ET AL
Case2:15-cr-20652-GCS-DRG
     2:15-cr-20652-GCS-DRG Doc
                           ECF#No.
                               10141551Filed
                                          filed
                                              05/23/18
                                                12/03/19 PgPageID.20673
                                                            35 of 47 Pg IDPage
                                                                           954135 of
                                      47
                                                                             35



   1                        THE COURT:    This was at the time they are
   2        filling out the questionnaire?
   3                        MR. H. SCHARG:     Judge Roberts went in there
   4        before they filled out -- you know, as an introduction
   5        before they started to fill out their questionnaires, and
   6        defense counsel and the government were in the courtroom
   7        watching on monitors as Judge Roberts admonished them
   8        about any type, such as, pretrial research, et cetera, et
   9        cetera, and then left the room.
  10                        THE COURT:    This was all on the record?
  11                        MR. H. SCHARG:     Pardon me?
  12                        THE COURT:    Was that all on the record?
  13                        MR. H. SCHARG:     Yes.    Judge Roberts left
  14        before they initiated going through the questionnaires,
  15        and the perspective jurors were free to leave when they
  16        completed their questionnaires.
  17                        THE COURT:    Okay.    That sounds like a pretty
  18        good way of approaching it.
  19                        MR. JOHNSON:     Judge, I would just like to add
  20        that I concur with all of the arguments of counsel, but I
  21        had conversation with Mr. Graveline at the outset, and one
  22        thing we did agree on, I believe that there should be some
  23        type of remedy.      I don't know what that is, but I think we
  24        should work together to fashion some sort of process in
  25        the selection of this jury that may come down to some


                        15-20652; USA v. EUGENE FISHER, ET AL
Case2:15-cr-20652-GCS-DRG
     2:15-cr-20652-GCS-DRG Doc
                           ECF#No.
                               10141551Filed
                                          filed
                                              05/23/18
                                                12/03/19 PgPageID.20674
                                                            36 of 47 Pg IDPage
                                                                           954236 of
                                      47
                                                                             36



   1        individual voir dire after we fare out where that may be
   2        useful.
   3                  I think the trial that you heard has demonstrated
   4        that there is a thin line between some of the guilt or
   5        innocence of some of these parties.          Particularly I'm
   6        arguing for Devon Patterson, who I consider with respect
   7        to sitting next to death eligible defendants, that he may
   8        be a smaller guy when you start talking about that thin
   9        line, but the spillover from this prejudice is so great,
  10        that I think that it could determine the guilt or
  11        innocence of some of these non-death eligible defendants.
  12                  So I would ask for some sort of consideration or
  13        some degree of individualized voir dire if, in fact, we
  14        could work that in and if, in fact, the government, like
  15        me and Mr. Graveline, spoke about would agree on some sort
  16        of process.
  17                        MR. RATAJ:    If I may just finish this up,
  18        Judge, because I was in the Atari case too, and my
  19        colleagues and Mr. Graveline can refresh my memory, but I
  20        believe the voir dire was conducted individually.
  21                        MR. SWOR:    We had individual --
  22                        MR. RATAJ:    We had individual voir dire.
  23        That maybe something that the Court may want to consider
  24        as well.
  25                        THE COURT:    Right.


                        15-20652; USA v. EUGENE FISHER, ET AL
Case2:15-cr-20652-GCS-DRG
     2:15-cr-20652-GCS-DRG Doc
                           ECF#No.
                               10141551Filed
                                          filed
                                              05/23/18
                                                12/03/19 PgPageID.20675
                                                            37 of 47 Pg IDPage
                                                                           954337 of
                                      47
                                                                             37



   1                        MR. SWOR:    I assume --
   2                        MR. RATAJ:    So as a pool, the rest of the
   3        people don't get poisoned if somebody goes off the rail.
   4                        MR. SWOR:    In other words, when you're saying
   5        "individual," we brought them in individually.
   6                        MR. JOHNSON:     That's what I was speaking
   7        about.
   8                        THE COURT:    Right.    How long did that take?
   9                        MR. S. SCHARG:     It took us three days.
  10                        THE COURT:    I would be willing to do that.
  11        That probably makes sense.
  12                        MR. RATAJ:    Actually Judge Roberts put a
  13        table right in front of the box, sat there, and we were
  14        all sitting around, and the person was like in front of
  15        them.
  16                        THE COURT:    Okay.    I don't know that I'll do
  17        that.    In Macomb County we had Judge Chrzanowski, who
  18        didn't want to be on that bench at all.           She would be out
  19        mingling with the people.        Very nice lady.
  20                  I'm going to be at the Sixth Circuit Conference
  21        during the period when they are filling out their
  22        questionnaires, and --
  23                        MR. GRAVELINE:     I think we could have Judge
  24        Hood do it.     I mean, she is the chief judge.         That gives
  25        another veneer of hey, this is pretty common type of court


                        15-20652; USA v. EUGENE FISHER, ET AL
Case2:15-cr-20652-GCS-DRG
     2:15-cr-20652-GCS-DRG Doc
                           ECF#No.
                               10141551Filed
                                          filed
                                              05/23/18
                                                12/03/19 PgPageID.20676
                                                            38 of 47 Pg IDPage
                                                                           954438 of
                                      47
                                                                             38



   1        practice.    I'm the chief judge.       I'm here welcoming you
   2        here.    Please know that you need to take your
   3        responsibilities seriously.        Don't do any research.        I
   4        think if the defense doesn't have any objection, I think
   5        Chief Judge Hood --
   6                        THE CLERK:    She's probably going to be there.
   7                        THE COURT:    We usually have a couple that
   8        don't attend.
   9                        MR. GRAVELINE:     So we'll see who's available.
  10                        MR. H. SCHARG:     There's always the magistrate
  11        judge.
  12                        THE COURT:    Okay.    All right.     Sounds good.
  13        All right.     So nothing new about the death authorization
  14        other than it's at the assistant AG?
  15                        MR. GRAVELINE:     That's correct.      I hope --
  16        and they know of the deadline before the plea cutoff.                So
  17        I hope to have an answer.
  18                        THE COURT:    Okay.    So if you don't hear by
  19        the time the trial is to start, do you agree that we
  20        proceed without the death penalty, right?
  21                        MR. GRAVELINE:     I never heard of that.        I've
  22        never done any research on that.         I would imagine -- I
  23        would get myself in trouble saying these things -- I
  24        imagine that would constitute some sort of waiver on the
  25        Department of Justice.


                        15-20652; USA v. EUGENE FISHER, ET AL
Case2:15-cr-20652-GCS-DRG
     2:15-cr-20652-GCS-DRG Doc
                           ECF#No.
                               10141551Filed
                                          filed
                                              05/23/18
                                                12/03/19 PgPageID.20677
                                                            39 of 47 Pg IDPage
                                                                           954539 of
                                      47
                                                                             39



   1                        MR. SWOR:    Jeopardy attaches.
   2                        MR. GRAVELINE:     Right.    It would strike me,
   3        if you're not saying it that you're affirmatively doing
   4        it, then that would be some type of waiver.            I say all of
   5        that, I've never heard of that happening, and I don't
   6        know, but I'm going to just stop right there, but we will
   7        have an answer before this start starts one way or the
   8        other.
   9                        THE COURT:    All right.
  10                        MR. GRAVELINE:     I mean, when I say that, they
  11        know of the plea cutoff.        They know when the plea cutoff
  12        is in this case.
  13                        MR. MAGIDSON:     Will it be a waiver then if we
  14        don't have it by the plea cutoff?
  15                        THE COURT:    I would like to set an earlier
  16        date.
  17                        MR. GRAVELINE:     That's why -- I'm going to
  18        back up.    I'm going to back up everything that I just
  19        said.    I didn't know the operative facts on that.           I've
  20        never heard of that happening.         I understand the
  21        ramifications of everybody.        I've informed them of the
  22        plea cutoff.
  23                        MR. MAGIDSON:     Perhaps the Court can set that
  24        date.
  25                        MR. GRAVELINE:     I believe that's the plea


                        15-20652; USA v. EUGENE FISHER, ET AL
Case2:15-cr-20652-GCS-DRG
     2:15-cr-20652-GCS-DRG Doc
                           ECF#No.
                               10141551Filed
                                          filed
                                              05/23/18
                                                12/03/19 PgPageID.20678
                                                            40 of 47 Pg IDPage
                                                                           954640 of
                                      47
                                                                             40



   1        cutoff, and so all I'm saying, I will inform them.             They
   2        know what the dates are, and it would strike me that --
   3        let's say for example, that we don't hear anything by May
   4        10th, but they come back on May 17th and say we are going
   5        to authorize on a particular defendant, it would strike me
   6        then that person would be able to sever.           We would sever
   7        them out and figure out what we're doing with them like
   8        Billy Arnold.     If they came back on May 17th and said
   9        we're not seeking the death penalty on this person, it
  10        would strike me at that point that if this person is still
  11        interested in some type of plea negotiation with the
  12        government, and wants to enter into some dialogue about a
  13        number of years, a charged plea at that point, that we
  14        would still be open to it if the Court is still open to
  15        it.
  16                  And so without doing any research, not knowing --
  17        I've never heard of the Department of Justice beginning a
  18        trial and not saying yea or nay.         That's why I don't want
  19        to speculate about some type of waiver, but they
  20        understand what May 10th is.         They understand that it is
  21        the plea cutoff, and they understand that's the timeline
  22        that we're operating under.        They have moved expeditiously
  23        in Washington D.C. upon receipt of everyone's materials,
  24        and I anticipate we will have an answer one way or the
  25        other before May 10th.


                        15-20652; USA v. EUGENE FISHER, ET AL
Case2:15-cr-20652-GCS-DRG
     2:15-cr-20652-GCS-DRG Doc
                           ECF#No.
                               10141551Filed
                                          filed
                                              05/23/18
                                                12/03/19 PgPageID.20679
                                                            41 of 47 Pg IDPage
                                                                           954741 of
                                      47
                                                                             41



   1                        MR. H. SCHARG:     One more wrinkle for Bill and
   2        I, the possibility of Washington authorizing the death
   3        penalty on one of the four defendants right before our
   4        trial, and that hits the news.         That's why I wish the
   5        Court would consider moving us to the third trial group to
   6        avoid further harm and prejudice.
   7                        MR. GRAVELINE:     But we don't know that yet.
   8        We'll cross the bridges as we cross the bridges I think.
   9                  The problem that -- I understand what Mr. Scharg
  10        and Mr. Swor are arguing in terms of their defendants,
  11        although I tend to disagree -- they are involved in
  12        violent acts.     I mean, Mr. Robinson is charged during the
  13        shooting of Mr. Canady and Anthony Bowen at the baby
  14        shower.    Mr. Fisher is charged as aiding and abetting the
  15        shooting on May 10th, and storing the weapon that was used
  16        on May 1st, May 8 and May 10th.
  17                  So the problem is we have a pretty full Trial
  18        Group 3, even assuming that the other three are not in
  19        Trial Group 3.     I think we have to just keep moving
  20        systematically, and then just take it as it comes.             And so
  21        we'll see what the next week and a half brings, and I
  22        think the Court will be in a better position to make the
  23        decisions as necessary.
  24                        THE COURT:    When the Justice Department did
  25        respond by directing the U.S. Attorney to pursue the death


                        15-20652; USA v. EUGENE FISHER, ET AL
Case2:15-cr-20652-GCS-DRG
     2:15-cr-20652-GCS-DRG Doc
                           ECF#No.
                               10141551Filed
                                          filed
                                              05/23/18
                                                12/03/19 PgPageID.20680
                                                            42 of 47 Pg IDPage
                                                                           954842 of
                                      47
                                                                             42



   1        penalty of the first guy, I don't think there was a line
   2        written about it.
   3                        MR. SWOR:    Oh, yes there was.       Maybe you were
   4        in different town that day or something.
   5                        MR. GRAVELINE:     Well, I think that's also
   6        illustrative of -- the people in this room, the 12 of us
   7        lawyers, we know every word that's written about our
   8        cases.    I'm not sure until we get a jury in here, that
   9        they will be as oh, yeah.        I would imagine if we brought
  10        in 100 people, if you ask if you know about the Justice
  11        Department seeking the death penalty against anyone, I bet
  12        we would get a lot of shrugged shoulders that they don't
  13        know.    I think we need to continue to consistently move
  14        through it, and we'll find out where we end up here.
  15                        THE COURT:    All right.     We'll do our best.
  16                  What else do we've got pending?         Mr. Graveline
  17        asked to us consider going 9 to 1:30 instead of nine to
  18        one like the first time.        We also have the option of -- if
  19        it makes it easier for jurors to -- I think we had planned
  20        a week off in August if it goes that long.
  21                        MR. GRAVELINE:     We definitely had the week of
  22        the July 4th off.      I haven't heard about a week in August.
  23                        THE CLERK:    The week of August 6th, if it
  24        goes that far.
  25                        MR. GRAVELINE:     Maybe what we could consider


                        15-20652; USA v. EUGENE FISHER, ET AL
Case2:15-cr-20652-GCS-DRG
     2:15-cr-20652-GCS-DRG Doc
                           ECF#No.
                               10141551Filed
                                          filed
                                              05/23/18
                                                12/03/19 PgPageID.20681
                                                            43 of 47 Pg IDPage
                                                                           954943 of
                                      47
                                                                             43



   1        is, depending on Mr. Swor's schedule, the end of --
   2                        THE CLERK:    What are your dates?
   3                        MR. SWOR:    I'll be gone the last week of
   4        July.
   5                        MR. GRAVELINE:     Well, before we get to
   6        schedules and we have a final pretrial with that, and I
   7        think we will have all of the defendants here, but in
   8        terms of speaking with Jill before the hearing, I think
   9        there's two pending motions for bond, Mr. Graham and
  10        Mr. Jeffaun Adams.      I ask to have until Friday to respond
  11        to those, if that's fine, this Friday, May 5th.
  12                  I believe there's a motion pending, concerning
  13        precluding the government from recall of certain
  14        witnesses, i.e., Agent Ruiz multiple times throughout the
  15        trial.    I would ask the Court if you would consider giving
  16        us at least until next Wednesday to respond to that
  17        motion, and I think that's all of the pending motions
  18        right now, and then have our final pretrial on May 10th.
  19                  The only other item that I want to bring the
  20        Court's attention, I know the discussion right now is to
  21        use Judge Tarnow's courtroom, and I know there's not a
  22        whole bench of very good options on this.           If we go with
  23        seven defendants, I think that courtroom could be pretty
  24        tight, especially where the witness box is seated, and I'm
  25        not sure if this something where we need the marshals --


                        15-20652; USA v. EUGENE FISHER, ET AL
Case2:15-cr-20652-GCS-DRG
     2:15-cr-20652-GCS-DRG Doc
                           ECF#No.
                               10141551Filed
                                          filed
                                              05/23/18
                                                12/03/19 PgPageID.20682
                                                            44 of 47 Pg IDPage
                                                                           955044 of
                                      47
                                                                             44



   1        as I remember Judge Tarnow's courtroom, it's very similar
   2        to yours, but shorter, and the witness box is right
   3        against the defense table.        If we have all seven
   4        defendants, I would minimally ask the Court to consider
   5        moving the witness box to the other side of the room or up
   6        against the court's -- I have concerns about witnesses
   7        testifying six inches away from some of the people they
   8        might be testifying against.         That's an issue.
   9                  I don't think they are available.         I just point
  10        out that, for example, Judge Borman and Judge Lawson, I
  11        know we've done multi-defendants cases up there, and the
  12        jury box -- or the witness box is on the opposite side.
  13        Like I said, I don't think they are available, but it is
  14        just something to put out there that I think we need to
  15        consider about placement of the witness box, how much room
  16        needs to be done if it is Judge Tarnow's courtroom that we
  17        will be using.
  18                        THE COURT:    We're going to have a lot of
  19        difficulties with that, given the -- you know, all of the
  20        judges on this floor are going to be evicted and will be
  21        scrounging around for courtrooms.
  22                        THE CLERK:    Judge Lawson's is not available.
  23        We asked.
  24                        THE COURT:    So who is the other one?
  25                        MR. GRAVELINE:     Judge Borman.


                        15-20652; USA v. EUGENE FISHER, ET AL
Case2:15-cr-20652-GCS-DRG
     2:15-cr-20652-GCS-DRG Doc
                           ECF#No.
                               10141551Filed
                                          filed
                                              05/23/18
                                                12/03/19 PgPageID.20683
                                                            45 of 47 Pg IDPage
                                                                           955145 of
                                      47
                                                                             45



   1                        THE CLERK:    They are pairings us up with
   2        different judges, and it is not hi-tech either.
   3                        THE COURT:    We can explore the possibility.
   4                        MR. GRAVELINE:     I know we're still five weeks
   5        out from trial, but that's concern when I heard it was
   6        Judge Tarnow's.      That's a tight courtroom where the
   7        witness box located.
   8                        THE COURT:    Okay.    All right.     So deadlines
   9        for responding to the two motions is reasonable, and we'll
  10        address the issues --
  11                        MR. GRAVELINE:     So I mean, we have a final
  12        pretrial -- the plea cutoff is May 10th, and so I figured
  13        that was the final pretrial.
  14                  In terms of Mr. Rataj's client Mr. Graham and the
  15        bond, I think we have a status conference set for May
  16        22nd.   Maybe that would be a good time by the time we
  17        respond, if he wanted to file a reply, we can do it on May
  18        22nd, the bond hearing.
  19                        THE COURT:    Mr. Rataj?
  20                        MR. RATAJ:    Whatever your Honor sets.
  21                        THE COURT:    Okay.    We'll do it that way.
  22                        MR. GRAVELINE:     Then with Jeffaun Adams I'm
  23        not sure.
  24                        THE COURT:    Okay.    All right.     If we hear in
  25        the meantime from DOJ --


                        15-20652; USA v. EUGENE FISHER, ET AL
Case2:15-cr-20652-GCS-DRG
     2:15-cr-20652-GCS-DRG Doc
                           ECF#No.
                               10141551Filed
                                          filed
                                              05/23/18
                                                12/03/19 PgPageID.20684
                                                            46 of 47 Pg IDPage
                                                                           955246 of
                                      47
                                                                             46



   1                        MR. GRAVELINE:     As soon as I hear, everyone
   2        will hear.
   3                        THE COURT:    Should we reconvene again?
   4                        MR. GRAVELINE:     Sure, if it changes the
   5        dynamics at all.
   6                        THE COURT:    All right.     During jury
   7        selection, we'll be doing that all day until we get a jury
   8        selected, and as it relates to nine to 1:30 or nine to
   9        one, do you have a preference?
  10                        MR. H. SCHARG:     Is the option 8:30 to one?
  11                        MR. GRAVELINE:     The only concern with 8:30 is
  12        usually jurors and child drop off to school, especially if
  13        we get somebody from St. Clair County or Washtenaw County.
  14                        THE CLERK:    It's summer.
  15                        THE COURT:    Daycare would be the only --
  16                        MR. GRAVELINE:     We can be flexible, a five
  17        and a half trial day, and then leave it up to what works
  18        best for the Court, jurors and everyone.
  19                        THE COURT:    The other option that I've never
  20        tried, but I've been told by other judges where it seems
  21        to work well with them, is to go Monday through Thursday
  22        and take Friday off okay each week.          I'm happy to go
  23        whatever you all agree on, and so we'll do the shorten
  24        trial day, and just have to figure the preplanned vacation
  25        problems.


                        15-20652; USA v. EUGENE FISHER, ET AL
Case2:15-cr-20652-GCS-DRG
     2:15-cr-20652-GCS-DRG Doc
                           ECF#No.
                               10141551Filed
                                          filed
                                              05/23/18
                                                12/03/19 PgPageID.20685
                                                            47 of 47 Pg IDPage
                                                                           955347 of
                                      47
                                                                             47



   1                  All right.    Anything else?
   2                        MR. GRAVELINE:         Nothing from the government,
   3        your Honor.
   4                        MR. SWOR:    No.
   5                        MR. H. SCHARG:         No.
   6                        THE COURT:       All right.
   7
   8                           (Proceedings concluded.)
   9                                     -     -     -
  10                           C E R T I F I C A T I O N
  11                   I, Ronald A. DiBartolomeo, official court
  12        reporter for the United States District Court, Eastern
  13        District of Michigan, Southern Division, appointed
  14        pursuant to the provisions of Title 28, United States
  15        Code, Section 753, do hereby certify that the foregoing is
  16        a correct transcript of the proceedings in the
  17        above-entitled cause on the date hereinbefore set forth.
  18                   I do further certify that the foregoing
  19        transcript has been prepared by me or under my direction.
  20
  21     s/Ronald A. DiBartolomeo                             _May 23, 2018_
         Ronald A. DiBartolomeo, CSR                               Date
  22     Official Court Reporter
  23                                     -     -     -
  24
  25


                        15-20652; USA v. EUGENE FISHER, ET AL
